Order entered September 13, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01098-CV

                      IN RE BEAZER HOMES TEXAS, L.P., Relator

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07002A

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding, unless the

parties’ agreement provides otherwise.


                                                    /s/   LANA MYERS
                                                          JUSTICE